Citation Nr: 1023705	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-33 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
anxiety, panic and depression.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to 
August 1983. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Seattle, 
Washington.

The Veteran testified before the undersigned in June 2009.  A 
transcript of the hearing is of record.  

The Board acknowledges that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Records 
in the file indicate that in addition to a diagnosis of PTSD, 
the Veteran has been diagnosed with a depressive disorder, 
panic disorder, and an anxiety disorder.  Thus, his service 
connection claim can be broadened to include a claim for any 
acquired psychiatric disorder.  

The issue of entitlement to service connection for spina 
bifida has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, (1) Social Security 
Administration (SSA) records must be obtained and (2) 
additional VCAA notice must be sent.

SSA records-  VA's duty to assist includes the responsibility 
to obtain any relevant records from the SSA.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  The Veteran testified 
at his June 2009 BVA hearing that he is currently receiving 
SSA disability income.  

The evidence reflects a January 2007 determination by the SSA 
granting the Veteran benefits.  It appears that his 
psychiatric disability was considered in the SSA's 
determination.  Although the SSA decision has been associated 
with the claims file, documents relevant to this decision 
have not yet been obtained.  Documentation in the claims file 
indicates that the VA has tried on at least six different 
occasions to locate these records.  However, the records have 
not yet been associated with the Veteran's claims file.  
Significantly, a letter dated April 17, 2009 from the SSA 
indicates that the Veteran's SSA file had been located.  As 
SSA records may be relevant to this particular claim, the RO 
should obtain them.

Acquired Psychiatric Disorder-  The Veteran claims that he is 
entitled to service connection for an acquired psychiatric 
disorder because of various in-service stressful events that 
occurred during his active duty service.  

He has alleged various in-service stressors including: (1) 
forgetting his winter gloves in the chow hall resulting in 
him having to wear his winter boots on his hands until he got 
new gloves the next day (2) being left in the field for 2-3 
days without food during the winter resulting in frostbite 
(3) receiving unsanitary food in the field, getting food 
poisoning and then being returned back to the field still 
sick (4) being harassed by his superiors including: having to 
dig 6 ft. wide by 6 ft. long holes and then filling them back 
in, and having to do push-ups in the chow hall (5) being 
inaccurately accused of wrecking a vehicle and then being 
punished (6) experiencing small arms fire from a nearby 
firing range and that (7) a sergeant borrowed his boots, 
never returned them which caused him to get in trouble and be 
placed on extra duty.

The Veteran has also alleged two separate personal assaults 
consisting of (1) being mugged by a member of his unit after 
another member of his unit led him into a park and then 
struck him from behind and (2) being harassed by a superior 
who made him cut grass with scissors among other things and 
who then allegedly aimed a rifle at him and pulled the 
trigger; he indicated that the gun did not fire. 

Thus, the Veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder is based in 
part that he was a victim of a personal assault while on 
active duty.  The Board notes, however, that available 
service treatment and personnel records do not discuss these 
purported in-service incidents.  In any event, the Board 
acknowledges that the relevant regulations stipulate that, if 
a PTSD claim is based on in-service personal assault, 
evidence from sources other than a veteran's service records 
may corroborate his or her account of the stressor incident.  
38 C.F.R. § 3.304(f)(4) (2009).

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, mental health 
counseling centers, hospitals, or physicians; and statements 
from family members, roommates, fellow service members, or 
clergy.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 

The Board notes that the Veteran was disciplined on several 
occasions during service.  The Board also notes that the 
Veteran has reported several pre-service stressors involving 
being abused by his stepmother and his father.  The question 
in the instant case is whether any currently diagnosed 
psychiatric disability is related to service.  A VA 
examination, to include an opinion is therefore needed.



Accordingly, the case is REMANDED for the following actions:

1.  Obtain SSA records, including the 
medical evidence used to determine 
disability eligibility.  Any negative 
search result should be noted in the 
record.  In this regard, see April 17, 
2009 letter from a case intake specialist 
with the SSA in which it was reported 
that the Veteran's records were located.

2.  Schedule the veteran for a VA 
psychiatric examination.  Following an 
examination of the veteran, review of the 
relevant service records and other 
evidence in the claims file, the 
psychiatrist is asked to opine whether it 
is at least as likely as not (50 percent 
or more likelihood) that the veteran's 
behaviors in service, including any 
disciplinary problems, are consistent 
with his claimed in-service personal 
assault of being struck during a mugging, 
and being harassed by a superior who 
pointed a weapon at him and pulled the 
trigger.  In offering an opinion as to 
whether any behavior changes/disciplinary 
problems indicate that the veteran was 
assaulted in service, the psychiatrist 
should discuss any behavior changes 
before and after the alleged personal 
assault.  The examiner should also take 
into consideration, the Veteran's history 
of being assaulted by his stepmother and 
his father when he was a child.  

If the psychiatrist is of the opinion 
that behavior changes in service 
represent that a personal assault 
occurred, the psychiatrist should then 
state whether the Veteran has PTSD as a 
result of such assault in service.

The examiner should list all diagnosed 
psychiatric disorders and should comment 
on the diagnosed anxiety disorder, panic 
disorder and depressive disorder which 
are of record.  Thereafter, the examiner 
should specifically state whether it is 
at least as likely as not that any 
diagnosed psychiatric disorder is related 
to service, including any incident of 
service.  If so, the examiner should 
specifically identify the service 
incident(s) which are related to the 
current psychiatric disorder(s).

The claims file must be made available to 
and reviewed by the examiner.  The 
psychiatrist must provide a complete 
rationale for all opinions offered.  In 
this regard, the examiner should note 1) 
the Veteran's various alleged service 
stressors/incidents, which are found in 
written statements and in his Board 
hearing transcript; 2) service records; 
and 3) medical reports and statements of 
record.   If the psychiatrist finds it 
impossible to provide any part of the 
requested opinions without resort to pure 
speculation, he or she should so indicate 
and provide a rationale as to why such a 
finding is made.

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp.2009).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

